SENTENCIA
Estudiados y analizados los autos originales, la exposi-ción narrativa de la prueba y los alegatos de las partes, se dicta sentencia que revoque la emitida por el foro de instancia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton. El Juez Aso-ciado Señor Fuster Berlingeri emitió una opinión disi-*19dente, a la cual se unieron los Jueces Asociados Señores Negrón García y Alonso Alonso.
(Fdo.) Francisco R. Agrait Liado Secretario General
— O —